STARBOARD INVESTMENT TRUST 116 South Franklin Street Rocky Mount, North Carolina 27804 252-972-9922 November 14, 2011 VIA EDGAR U.S. Securities and Exchange Commission Filing Desk treet, N.E. Washington, DC 20549 Re: Post Effective Amendment No. 55 to the Registration Statement on Form N-1A for the Crescent Large Cap Macro Fund, Crescent Mid Cap Macro Fund, and Crescent Strategic Income Fund, each a series of the Starboard Investment Trust (File Nos. 333-159484 and 811-22298). Ladies and Gentlemen, Enclosed herewith for filing on behalf of the Starboard Investment Trust, please find Post-Effective Amendment No. 55 to the Trust’s Registration Statement under the Securities Act of 1933 and Post-Effective Amendment No. 59 to the Registration Statement under the Investment Company Act of 1940. The amendment is being filed pursuant to Rule 485(b)(4).Accordingly, we hereby represent that the amendment does not contain disclosures that would render it ineligible to become effective pursuant to Rule 485(b). If you have any questions concerning the foregoing, please contact the undersigned at 252-972-9922, extension 249. Yours truly, Starboard Investment Trust /s/ A. Vason Hamrick A. Vason Hamrick Secretary
